IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 JP MORGAN CHASE BANK N.A.                     : No. 428 EAL 2017
 (SUBSTITUTED PLANTIFF, GREAT                  :
 AJAX OPERATING PARTNERSHIP, LP),              :
                                               : Petition for Allowance of Appeal from
                     Respondent                : the Order of the Superior Court
                                               :
                                               :
              v.                               :
                                               :
                                               :
 KENNETH J. TAGGART,                           :
                                               :
                     Petitioner                :
                                               :
                                               :
                                               :
                                               :


                                        ORDER



PER CURIAM


      AND NOW, this 22nd day of February, 2018, the Petition for Allowance of Appeal

is GRANTED, limited to the following issue, rephrased for clarity:

      Whether a lender/mortgagee whose first complaint in mortgage foreclosure
      against a borrower/mortgagor was dismissed is required to send a new
      Notice of Intention to Foreclose pursuant to 41 P.S. § 403(a) (Act 6 Notice)
      prior to filing a second complaint in mortgage foreclosure.

      Petitioner’s Application to Amend Pleading is also GRANTED.